DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 07/25/2022 in which claims 1, 3, 4, 6, 7, 10-16, and 18-20, were amended.  Currently, claims 1-20 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/25/2022, has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 12 and 13] The claims recite the limitation of “the difference” in the 2nd and 3rd lines of the claim. There is a lack of antecedent basis for this limitation in the claims. Further, the examiner is unable to determine the metes and bounds of the claims, since it is unclear as to what quantity is being compared between said named steps. For purposes of examination, it is interpreted that “the difference” refers to a difference in the magnitude of the flow represented by each “step.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (PGPub 2017/0189654).
[Claims 1 and 14] Schwartz teaches an apparatus and method (figures 1-11) for measuring microvascular dysfunction in an organ or limb having a vessel and microvasculature connected to the vessel (paragraph [0002]), the apparatus comprising: 
an infusion catheter (figure 1, item 20) comprising an expandable structure (figure 1, item 22; paragraph [0096]) connected to an inflation lumen (figure 7, item 74) of the catheter to control expansion and contraction of the expandable structure (figure 1, item 22) (figure 7; paragraphs [0103], [0110]) and an infusion lumen (figures 2 and 7, items 36/76) for delivery of infusate to the vessel (paragraph [0110]);
a pressure sensor (figure 1, item 28 and figure 6, items 100/102) configured to be positioned in the vessel (figures 1 and 6; paragraphs [0096], [0101], [0105]); 
an infusion pump (figure 1, item 46) in communication with the infusion lumen (figures 2 and 7, items 36/76) of the infusion catheter (figure 1, item 20) (paragraph [0110]); and
a computerized controller (figure 10, item 48) in communication with the infusion pump (figure 1, item 46) (paragraph [0118]) and the pressure sensor (figure 1, item 28 and figure 6, items 100/102) (paragraph [0098]), the computerized controller (figure 10, item 48) configured to control operation of the infusion pump (figure 1, item 46) to perform a time-dependent flow of the infusate and to receive signals from the pressure sensor (figure 1, item 28 and figure 6, items 100/102) indicative of time-dependent pressure measurements (figure 14), wherein the infusate comprises a first solution (figure 10; paragraph [0117]); and 
wherein the computerized controller (figure 10, item 48) is configured to determine a dynamic microvascular resistance (DIMR) based on a derivative of the time-dependent pressure (delta P) and a derivative of the time-dependent flow (delta Q) of the infusate (figure 14) (paragraphs [0150]-[0156]).
[Claim 2] Schwartz teaches the limitations of claim 1, upon which claim 2 depends.  In addition, Schwartz discloses the first solution is a Newtonian fluid chosen to enhance linearity of the flow to better assess microvascular parameters (paragraphs [0124]-[0130]).
[Claims 3, 4, and 15] Schwartz teaches the limitations of claims 1 and 14, upon which claims 3, 4, and 15, depend. Schwartz also teaches the first solution is a water based electrolyte fluid (paragraph [0038]), lacks oxygenation, and is associated with dilation of the microvasculature (paragraphs [0124]-[0130], [0138]).
[Claim 5] Schwartz teaches the limitations of claim 1, upon which claim 5 depends. Schwartz further discloses the first solution is a crystalloid (paragraph [0131]-[0136]).
[Claim 6] Schwartz teaches the limitations of claim 1, upon which claim 6 depends. Schwartz also discloses the infusate further comprises a second solution configured to provide a therapeutic benefit to the microvasculature function (paragraphs [0117], [0124], [0131]).
[Claims 7-9] Schwartz teaches the limitations of claim 6, upon which claims 7, 8, and 9, depend. In addition, Schwartz discloses applying the method to treat acute myocardial infarction (paragraphs [0002], [0003]) and microvascular obstruction (MVO) (paragraph [0114]), wherein the therapeutic benefit comprises elimination of microvascular clot and debris (paragraph [0114]).
[Claims 10 and 11] Schwartz teaches the limitations of claim 1, upon which claims 10 and 11 depend. Schwartz also teaches a method wherein directing the infusion pump with the controller to deliver infusate comprises directing the infusion pump with the controller to deliver infusate in a series of decreasing, or increasing, steps (“The step or ladder function 204 is a waveform in which the flow increases in discrete steps, monotonically increasing, decreasing, or a combination of these.”) (figure 24; paragraph [0120]).
[Claims 12 and 13] Schwartz teaches the limitations of claim 11, upon which claims 12 and 13 depend. Schwartz further discloses the series of increasing steps comprises a first step, a second step, and a third step (the examiner notes the “first,” second,” and “third” steps have not been defined, thus each of the “named” steps do not necessarily have to be consecutive with one another or even in numerical ascending order), wherein the difference between the first step and the second step is the same (the examiner notes “the difference” has not been explicitly defined; see 112 interpretation above) or different (again, each named step need not be consecutive) as the difference between the second step and the third step (figure 24; paragraph [0120]).
[Claims 16 and 17] Schwartz teaches the limitations of claim 15, upon which claims 16 and 17 depend. Schwartz also teaches the infusate comprises a second solution (paragraphs [0117], [0124], [0131]) and the second solution is a solution for reducing, avoiding, or eliminating ischemia and necrosis of tissue of the organ or limb (“whole blood”, paragraph [0158]); and wherein the controller is programmed to cause the pump to: apply a pulse of the first solution at defined, elevated at least one of pressures or flows (paragraph [0115]); and apply a defined flow of the second solution at defined, elevated at least one of pressures or flows (paragraph [0115]).
[Claim 18] Schwartz teaches the limitations of claim 17, upon which claim 18 depends. Schwartz further discloses the controller is configured to determine the dynamic microvascular resistance automatically in real-time (paragraphs [0002], [0030], [0032], [0036], [0041], [0042]).
[Claim 19] Schwartz teaches the limitations of claim 14, upon which claim 19 depends. Schwartz also teaches the pressure sensor (figure 1, item 28 and figure 6, items 100/102) is disposed on the infusion catheter (figure 1, item 20) (figure 1; paragraph [0096]).
[Claim 20] Schwartz teaches the limitations of claim 14, upon which claim 20 depends. Schwartz also teaches the pressure sensor (figure 1, item 28 and figure 6, items 100/102) is disposed on a guidewire (figure 6, item 38) (the examiner notes the limitation could be interpreted as not requiring direct contact with a guidewire; hence sensors 100/102 would be “disposed on” guidewire 30; alternatively, item 38 of Schwartz could be considered to be a “guidewire”) (figure 6; paragraphs [0100], [0107]).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the current interpretation of the reference being used in the current rejection. At best, said remarks merely recite a restatement of newly amended claim language and present a general allegation that the claims define a patentable invention over the prior art to Schwartz.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/31/2022